Per Curiam:

A complaint was filed in this attorney grievance matter alleging that respondent committed various acts of professional misconduct. Respondent has conditionally admitted certain allegations and consents to a public reprimand. We accept the conditional admission and publicly reprimand respondent.
Respondent conditionally admits he negligently failed to maintain proper book-keeping practices in his office and negligently failed to properly supervise his staff. Because of this negligence, client funds were not timely disbursed and expenses were incorrectly posted to client accounts. Respondent is therefore publicly reprimanded.
Public Reprimand.
Finney and Toal, JJ., not participating.